Citation Nr: 0845085	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-29 742	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
gunshot wound of the low back. 

2. Entitlement to service connection for residuals of a 
gunshot wound of the head.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1946 to June 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In March 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the veteran's file.  


FINDINGS OF FACT

1. In a rating decision in August 1994, the RO denied service 
connection for residuals of a gunshot wound of the low back; 
after the veteran was notified of the adverse determination 
and of his appellate rights he did not appeal the rating 
decision, and by operation of law the rating decision became 
final based on the evidence then of record. 

2. The additional evidence presented since the rating 
decision by the RO in August 1994 is cumulative of evidence 
previously considered. 

3. The veteran did not sustain a gunshot wound of the head 
during active service.  




CONCLUSIONS OF LAW

1. The rating decision by the RO in August 1994, denying 
service connection for residuals of a gunshot wound of the 
low back, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104(a) (2008).  

2. The additional evidence presented since the rating 
decision by the RO in August 1994 is not new and material, 
and the claim of service connection for residuals of a 
gunshot wound of the low back is not reopened.  38 U.S.C.A. § 
5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  

3. Residuals of a gunshot wound of the head were not incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005, in November 2005, and in March 
2006.  The veteran was notified that new and material was 
needed to reopen the claim of service connection for 
residuals of a gunshot wound to the low back, that new and 
material evidence was not redundant or cumulative of evidence 
previously submitted, and that new and material evidence must 
relate to the reason the claim was previously denied, namely, 
no evidence of a residuals of a gunshot wound of the low 
back.  The notice included the type of evidence needed to 
substantiate the underlying claim of service connection for a 
back disability and for the claim of service connection for 
residuals of a gunshot wound of the head, that is, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit records not in the 
custody of a Federal agency, such as private medical records 
or authorize VA to obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable.  





As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of service connection claim). 

To the extent the timing of the VCAA notice came after the 
initial adjudication, the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing error was cured by the content-complying VCAA 
notice after which the claims were readjudicated as evidenced 
by the statement of the case, dated in August 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
The RO has obtained the service treatment records and VA 
records.  He has not identified any additionally available 
evidence for consideration in his appeal.  

As to the application to reopen the claim for service 
connection for a gunshot wound of the low back, under the 
duty to assist a VA medical examination or medical opinion is 
not authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii).  

As to the claim for service connection for a gunshot wound of 
the head, the veteran is not entitled to a VA examination 
because, as will be explained, the Board concludes that the 
veteran never sustained such an injury.  

In his substantive appeal, the veteran alleged that certain 
VA records had not been obtained.  In a Memorandum, dated in 
September 2007, the RO determined that the VA records did not 
exist, and so informed the veteran by letter, dated in 
December 2007.

In response, in a letter, dated in December 2007, the veteran 
stated that he knew that the VA had sent his records to St. 
Louis and that his records may have been destroyed in a fire 
there and, therefore he should be given the benefit of the 
doubt.  The only records destroyed in a fire in 1973 in St. 
Louis were service treatment records, not VA records.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Gunshot Wound of the Low Back

Procedural History and Evidence Previously Considered 

In a rating decision in August 1994, the RO denied service 
connection for residuals of a gunshot wound of the low back 
because there was no evidence that the veteran sustained a 
gunshot wound during service. 

After the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision, and by operation of law the rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in August 1994 is summarized 
as follows:  

The service personnel records disclose that no wound was 
received in action.  The service treatment records, including 
the reports of entrance and separation examinations, contain 
no complaint, finding, history, treatment, or diagnosis of a 
gunshot wound of the low back.   On separation examination, 
there was no abnormality of the spine found on physical 
examination. 

After service, on the veteran's initial claims for VA 
disability compensation, dated in June and in August 1995, 
the veteran did not claim or refer to having sustained a 
gunshot wound during service.  

VA hospital records, covering the period from July to 
December 1955, show that in discussing his military service 
in Panama the veteran stated he had an ear infection.  A 
physical examination was negative.  VA records from 1955 to 
1990 show that the veteran was hospitalized many times and at 
least nine times for a psychiatric illness, but there was no 
complaint, finding, history, treatment, or diagnosis of a 
gunshot wound of the low back during service.  When reported, 
the physical examinations were negative for any back wound.  
On VA general medical examination in 1984, a skull X-ray 
revealed no evidence of a fracture or bone destruction. 

In a statement in December 1993, the veteran stated that he 
sustained a gunshot wound of the low back while on sentry 
duty in Panama on August 21, 1947. 

Current Claim to Reopen 

The veteran's application to reopen the claim of service 
connection for residuals of a gunshot wound of the low back 
was received in July 2005.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence of 
residuals of a gunshot wound of the low back during service. 

Additional Evidence and Analysis  

The additional evidence presented since the rating decision 
in August 1994 consists of statements and testimony of the 
veteran. 

In statements in July 2005, in October 2005, and in January 
2006, the veteran repeated his allegation that he sustained a 
gunshot wound to the low back.  In March 2008, the veteran 
testified that he was shot while on guard duty. 

This evidence is not new and material because it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, a similar statement by the 
veteran in December 1993.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

As the evidence is not new and material, the claim is not 
reopened and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Residuals of a Gunshot Wound of the Head

The service personnel records disclose that the veteran did 
not receive any wound in action.  The service treatment 
records, including the reports of entrance and separation 
examinations, contain no complaint, finding, history, 
treatment, or diagnosis of a gunshot wound of the head.   On 
separation examination, there was no pertinent abnormality 
found on physical examination. 

After service, VA records, covering the period from July 1955 
to December 1993, contain no evidence of a gunshot wound of 
the head.  On VA general medical examination in 1984, a skull 
X-ray revealed no evidence of a fracture or bone destruction. 

In March 2008, the veteran testified that while in Panama he 
was shot in the head. 

Analysis 

On the basis of a skull X-ray by VA in 1984 with no evidence 
of a fracture or bone destruction, the Board finds the 
veteran's testimony inherently incredible about the gunshot 
wound of the head.  And in on the absence of proof of current 
residuals of a gunshot wound of the head, there is no valid 
claim of service connection under any theory of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 






ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a gunshot wound 
of the low back is not reopened, and appeal is denied.  

Service connection for residuals of a gunshot wound of the 
head is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


